      Case 4:19-cv-00047-WS-MAF Document 48 Filed 06/23/20 Page 1 of 2




                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




PROPHET PAULCIN,

      Plaintiff,

v.                                                        4:19cv47–WS/MAF

M. KEY, A.R.N.P.,

      Defendant.



              ORDER DENYING PLAINTIFF'S AMENDED
           MOTION FOR A TEMPORARY RESTRAINING ORDER

      Before the court is the magistrate judge's report and recommendation (ECF

No. 43) docketed May 21, 2020. The magistrate judge recommends that the

plaintiff's amended motion for a temporary restraining order (ECF No. 39) be

denied. The plaintiff has filed no objections to the report and recommendation.

      Upon review of the record, the court has determined that the

recommendation should be adopted.

      Accordingly, it is ORDERED:
      Case 4:19-cv-00047-WS-MAF Document 48 Filed 06/23/20 Page 2 of 2




                                                                               Page 2 of 2


      1. The magistrate judge's report and recommendation is adopted and

incorporated by reference in this order of the court.

      2. The plaintiff’s motion (ECF No. 39) for a temporary restraining order is

DENIED as moot.

      3. The plaintiff’s amended motion (ECF No. 41) for a temporary restraining

order (ECF No. 4) is DENIED.

      4. The clerk shall return the case to the magistrate judge for further

proceedings.

      DONE AND ORDERED this              23rd day of      June    , 2020.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
